Case 2:19-cv-02154-JAD-VCF Document 17 Filed 11/19/20 Page 1 of 6
Case 2:19-cv-02154-JAD-VCF Document 17 Filed 11/19/20 Page 2 of 6
Case 2:19-cv-02154-JAD-VCF Document 17 Filed 11/19/20 Page 3 of 6
Case 2:19-cv-02154-JAD-VCF Document 17 Filed 11/19/20 Page 4 of 6
Case 2:19-cv-02154-JAD-VCF Document 17 Filed 11/19/20 Page 5 of 6
Case 2:19-cv-02154-JAD-VCF Document 17 Filed 11/19/20 Page 6 of 6




                                                  19th




                                      /s/ Shane D. Cox, Esq.




                 19th      November
